 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    ELAINE K. VILLAREAL,                            Case No. 1:15-cv-01410-DAD-EPG (PC)
 8                       Plaintiff,                   AMENDED SCHEDULING CONFERENCE
                                                      ORDER
 9
                                                      Non-expert
10                                                    Discovery Cutoff:     September 20, 2019
11                                                    Expert Disclosure
                                                      Deadline:             October 18, 2019
12
                                                      Rebuttal
13                                                    Expert Disclosure:    November 15, 2019
14           v.                                       Expert
                                                      Discovery Cutoff:     December 13, 2019
15
                                                      Exhaustion Motion
16                                                    Filing Deadline:      April 12, 2019
17                                                    Dispositive Motion
                                                      Filing Deadline:      January 24, 2020
18
                                                      Settlement Conf.:     Vacated
19
                                                      Pretrial Conf.:       Date: Sep. 14, 2020
20                                                                          Time: 1:30 p.m.
                                                                            Dept: 5
21
                                                      Jury Trial:           Date: November 10, 2020
22    COUNTY OF FRESNO and SHERIFF                                          Time: 8:30 a.m.
      MARGARET MIMS,                                                        Dept: 5
23
                         Defendants.
24

25          This Court conducted a status conference on January 23, 2019. Counsel Jeff Price

26   telephonically appeared on behalf of Plaintiff. Counsel Leslie Dillahunty telephonically appeared

27   on behalf of Defendants. For the reasons stated on the record, the Court issues this amended

28   scheduling order.
                                                      1
 1         I.      Consent to Magistrate Judge

 2              The parties have not consented to Magistrate Judge jurisdiction. Out of fairness, the Court

 3   believes it is necessary to forewarn litigants that the Fresno Division of the Eastern District of

 4   California now has the heaviest District Court Judge caseload in the entire nation. While the

 5   Court will use its best efforts to resolve this case and all other civil cases in a timely manner, the

 6   parties are advised that not all of the parties’ needs and expectations may be met as expeditiously

 7   as desired. As multiple trials are now being set to begin upon the same date, parties may find

 8   their case trailing with little notice before the trial begins. The law requires that the Court give

 9   any criminal trial priority over civil trials or any other matter. The Court must proceed with a

10   criminal trial even if a civil trial was filed earlier and set for trial first. Continuances of any civil

11   trial under these circumstances will no longer be entertained, absent a specific and stated finding

12   of good cause. All parties should be informed that any civil trial set to begin during the time a

13   criminal trial is proceeding will trail the completion of the criminal trial.

14              The parties are reminded of the availability of United States Magistrate Judge Erica P.

15   Grosjean to conduct all proceedings in this action. A United States Magistrate Judge is available

16   to conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule

17   of Civil Procedure 73, and Local Rule 305. The same jury pool is used by both United States

18   Magistrate Judges and United States District Court Judges. Any appeal from a judgment entered

19   by a United States Magistrate Judge is taken directly to the United States Court of Appeal for the

20   Ninth Circuit. However, the parties are hereby informed that no substantive rulings or decisions
21   will be affected by whether a party chooses to consent.

22              Finally, the Fresno Division of the Eastern District of California, whenever possible, is

23   utilizing United States Article III District Court Judges from throughout the nation as Visiting

24   Judges. Pursuant to the Local Rules, Appendix A, reassignments will be random, and the parties

25   will receive no advance notice before their case is reassigned to an Article III District Court Judge

26   from outside of the Eastern District of California. Therefore, the parties are directed to consider
27   consenting to Magistrate Judge jurisdiction to conduct all further proceedings, including trial.

28   ///
                                                           2
 1       II.           Discovery Cutoffs and Limits

 2              All non-expert discovery shall be completed no later than September 20, 2019. No

 3   further extensions of this deadline will be granted. Initial expert witness disclosures shall be

 4   served no later than October 18, 2019. Rebuttal expert witness disclosures shall be served no

 5   later than November 15, 2019. Such disclosures must be made pursuant to Fed. R. Civ. P.

 6   26(a)(2)(A), (B) and (C), and shall include all information required thereunder. In addition,

 7   Fed. R. Civ. P. 26(b)(4) and Fed. R. Civ. P. 26(e) specifically apply to discovery relating to expert

 8   witnesses and their opinions. Each expert witness must be fully prepared to be examined on all

 9   subjects and opinions included in the disclosures. Failure to comply with these requirements will

10   result in the imposition of appropriate sanctions, including the preclusion of the expert’s

11   testimony, or of other evidence offered through the expert.

12              All expert discovery shall be completed no later than December 13, 2019. The parties are

13   advised that motions to compel must be filed no later than August 21, 2019, so that the Court

14   may grant effective relief within the allotted discovery time.

15       III.          Pretrial Motion Schedule

16              A.         General Information Regarding Filing Motions

17              The parties are advised that unless prior leave of the Court is obtained before the filing

18   deadline,1 all moving and opposition briefs or legal memoranda, including joint statements of

19   discovery disputes, filed in civil cases before Magistrate Judge Grosjean, shall not exceed twenty-

20   five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page
21   limits do not include exhibits. When scheduling motions (other than discovery motions) the

22   parties shall comply with Local Rule 230.

23              Counsel or pro se parties may appear and argue motions by telephone, provided a request

24   to so do is made to Michelle Rooney, Magistrate Judge Grosjean’s Courtroom Deputy (unless

25   prior permission has been given by the judge), no later than five (5) court days before the noticed

26   hearing date. Requests can be made by emailing Ms. Rooney at mrooney@caed.uscourts.gov. If
27
                1
                    Parties may seek leave through a telephonic conference among all parties and the Court, or by short
28   motion.
                                                                    3
 1   the parties are appearing telephonically, each party shall dial 1 (888) 251-2909 and enter access

 2   code 1024453.

 3                     1. Informal Discovery Conference

 4          In order to file a discovery motion pursuant to Fed. R. Civ. P. 37, a party must receive

 5   permission from the Court following an informal telephone conference. A party wishing to

 6   schedule such a conference should contact chambers to receive available dates. The Court will

 7   schedule the conference as soon as possible, taking into consideration the urgency of the issue.

 8   Before contacting the Court, the parties must meet and confer by speaking with each other in

 9   person, over the telephone, or via video in an attempt to resolve the dispute.

10          Prior to the conference, both parties shall simultaneously submit letters, outlining their

11   respective positions regarding the dispute. The Court will provide the date the letters are due at

12   the time the conference is scheduled. Such letters shall be no longer than three (3) pages single

13   spaced, and may include up to five (5) pages of exhibits. Letters shall be emailed to Magistrate

14   Judge Grosjean’s chambers at epgorders@caed.uscourts.gov, and not filed on the docket.

15          At the time of conference, the parties shall dial 1 (888) 251-2909 and enter access code

16   1024453. Telephonic conferences will not be on the record and the Court will not issue a formal

17   ruling at that time. Nevertheless, the Court will attempt to provide guidance to the parties to

18   narrow or dispose of the dispute. If no resolution can be reached without formal motion practice,

19   the Court will authorize the filing of a formal discovery motion.

20                     2.       Discovery Motions
21          If a motion is brought pursuant to Fed. R. Civ. P. 37, after receiving permission from the

22   Court, the parties must prepare and file a Joint Statement re: Discovery Disagreement (“Joint

23   Statement”) as required by Local Rule 251.2 In scheduling such motions, Magistrate Judge

24   Grosjean may grant applications for an order shortening time pursuant to Local Rule 144(e).

25   Motions to shorten time will only be granted upon a showing of good cause. If a party does not

26   obtain an order shortening time, the notice of motion must comply with Local Rule 251.
27          A Joint Statement, not to exceed twenty-five (25) pages, must be filed seven (7) calendar

28          2
                Certain limited exceptions from filing the required Joint Statement are outlined in Local Rule 251(e).
                                                                 4
 1   days before the scheduled hearing date. Prior to the filing of the Joint Statement, the parties must

 2   meet and confer as set forth in Local Rule 251(b). In addition to filing the Joint Statement

 3   electronically, a copy of the Joint Statement in Word format must be sent to Magistrate Judge

 4   Grosjean’s chambers via email to epgorders@caed.uscourts.gov. Courtesy copies for any

 5   pleading in excess of twenty-five pages (25) (including exhibits) shall also be delivered to

 6   chambers via US mail, or hand delivery, at the time the Joint Statement is electronically filed.

 7   Motions may be removed from the Court’s calendar if the Joint Statement is not timely filed, or if

 8   courtesy copies are not timely delivered.

 9           B.      Exhaustion and Dispositive Motions

10           The deadline for Defendant(s) to present any challenge for failure to exhaust

11   administrative remedies is April 12, 2019. The exhaustion issue may be raised only by filing a

12   motion for summary judgment under Federal Rule of Civil Procedure 56. Failure to raise the

13   exhaustion issue by this deadline will result in waiver of the defense. See Albino v. Baca, 747

14   F.3d 1162, 1170 (9th Cir. 2014) (providing that the exhaustion question should be decided as

15   early as feasible).

16           All other dispositive pre-trial motions shall be served and filed no later than January 24,

17   2020.

18           All dispositive motions will be heard by Judge Grosjean, who will issue findings and

19   recommendations to District Judge Dale A. Drozd. In scheduling such motions, the parties shall

20   comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.
21                   1.     Motions for Summary Judgment or Summary Adjudication

22           Prior to filing a motion for summary judgment or motion for summary adjudication, the

23   parties are ordered to meet and confer, in person or by telephone, to discuss the issues to be raised

24   in the motion. In addition to complying with the requirements of Local Rule 260, the parties

25   must prepare a Joint Statement of Undisputed Facts, which identifies all relevant facts

26   subject to agreement by all parties. The moving party is responsible for filing the joint
27   statement. In the notice of motion, the moving party shall certify that the parties have met and

28   conferred as ordered above, or set forth a statement of good cause for the failure to do so.
                                                       5
 1         IV.      Settlement Conference

 2               The settlement conference that is currently set before Magistrate Judge Jeremy D.

 3   Peterson on March 11, 2019, is vacated.

 4         V.       Pretrial Conference

 5               The pretrial conference is set for September 14, 2020, at 1:30 p.m., in Courtroom 5,

 6   before District Judge Dale A. Drozd. The parties are directed to file a joint pretrial statement that

 7   complies with the requirements of this Court’s Local Rule 281. In addition, the joint pretrial

 8   statement should include a brief factual summary and an agreed upon neutral statement of the

 9   case. An additional copy of the joint pretrial statement, carefully prepared and executed by all

10   counsel, shall be electronically filed in CM/ECF and shall be e-mailed in Word format to Judge

11   Drozd’s chambers at dadorders@caed.uscourts.gov.

12               The parties’ attention is directed to this Court’s Local Rules 281 and 282. This Court will

13   insist upon strict compliance with these rules. At the pretrial conference, the Court will set

14   deadlines to file motions in limine, final witness lists, exhibits, jury instructions, objections, and

15   other trial documents.

16         VI.      Trial Date

17               A jury trial is set for November 10, 2020, at 8:30 a.m., in Courtroom 5 before District

18   Judge Dale A. Drozd. The parties’ attention is directed to this Court’s Local Rule 285 for the

19   preparation of trial briefs.

20         VII.     Related Matters Pending
21               There are no related matters pending before this Court.

22         VIII. Compliance with Federal Procedures

23               All counsel are expected to familiarize themselves with the Federal Rules of Civil

24   Procedure and the Local Rules of the Eastern District of California and to keep abreast of any

25   amendments thereto. The Court requires strict compliance with these rules. Sanctions will be

26   imposed for failure to follow the rules as provided in both the Federal Rules of Civil Procedure
27   and the Local Rules of the Eastern District of California.

28   ///
                                                           6
 1      IX.          Effect of This Order

 2            This order represents the Court and the parties’ best estimated schedule to complete this

 3   case. Any party unable to comply with the dates outlined in this order shall immediately file an

 4   appropriate motion or stipulation identifying the requested modification(s).3

 5            The dates set in this order are considered to be firm and will not be modified absent a

 6   showing of good cause, even if a stipulation to modify is filed. Stipulations extending the

 7   deadlines contained herein will not be considered unless they are accompanied by affidavits or

 8   declarations with attached exhibits, where appropriate, that establish good cause for granting the

 9   requested relief. Due to the impacted nature of the civil case docket, this Court disfavors requests

10   to modify established dates.

11            Failure to comply with this order shall result in the imposition of sanctions.

12
     IT IS SO ORDERED.
13

14      Dated:          January 24, 2019                                    /s/
15                                                                 UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28            3
                  No further extensions of the non-expert discovery cutoff will be granted.
                                                                   7
